Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 1, consider --a vacuum cleaner  Appropriate correction is required.  At the last line, consider –inclined at a front angle--.  Similarly, in claim 8, as line 2: consider –inclined at a rear angle--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 15 (at lines 8 and 10, respectively) recite “the whole width” and there is insufficient antecedent basis for this limitation in the claims. Claim 3 recites “the most forward edge,” claim 9 recites “the rearmost edge,” claim 10 recites “the surface,” and claim 12 recites “the end edges” and “the respective short sides,” each of claims 1 and 15, “the same horizontal plane” lacks sufficient antecedent support.  .  
In claim 14, the phrases "or the like" render the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The term "substantially" in claims 1, 10, and 15 is a relative term which renders the claims indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-14 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be added.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Horst et al. (EP 3,047,775, "Horst"), of record, English translation attached as pdf.  

Regarding claims 1-3, Horst discloses a base plate (Figs 1-3, below, an additional annotated Fig 2 also provided) for a suction head for a vacuum cleaner comprising a lower face configured so as to be directed towards a surface to be vacuumed, an opposite upper face and a base plate channel (suction mouth 1, [0017-18], Fig 1) open towards the surface to be 
a front side, a rear side and two lateral sides, wherein said base plate, during use, is joined to a suction channel (via 6, [0016, 0020], Figs 1-2) and said base plate channel is in fluid communication with the suction channel, 
wherein said base plate channel extends substantially across the whole width of said base plate (Fig 1, [0017]), 
wherein the base plate channel comprises a front edge 2 and a rear edge 3 (Figs 1-3, [0016], 
wherein the lower face comprises: 
a first surface extending along the entire front edge of the base plate channel (Fig 2, annotated); 
a second surface extending along the entire rear edge of the base plate channel, wherein the first and second surfaces lie in the same horizontal plane (Fig 2, annotated); and 
a front inclined surface 4 extending from said first surface towards the front side (Fig 2, annotated); 
wherein said front inclined surface is inclined upwards so that the front side is raised with respect to the surface to be vacuumed (Fig 2, annotated); and 
wherein said front inclined surface extends directly from the most forward edge of the first surface, without any curved surface between said front inclined surface and said first surface (Fig 2, annotated, [0017]),
however, the front inclined surface of Horst is described as being inclined of a front angle of attack of between 5 and 7 degrees, not between 10 and 20 degrees (or between 11 and 14 degrees), as required by the claims.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the front slope of Horst based on particular intended floor or surface properties and basic engineering principles, 


    PNG
    media_image1.png
    620
    924
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    246
    351
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    238
    361
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    322
    542
    media_image4.png
    Greyscale


Regarding claims 4-9, Horst discloses the limitations of claim 1, as described above, and further discloses wherein said first surface extends by 1.0 to 10.0 mm towards said front side (Fig 1, [0017]), and a rear inclined surface which extends from said second flat surface to the rear side (Fig 2, annotated), and wherein said rear inclined surface extends directly from the rearmost edge of the second flat surface, without any curved surface between said rear inclined surface and said second flat surface (Fig 2, annotated), but Horst does not explicitly disclose that the front side is raised by 2.0 – 5.0 mm from the surface to be vacuumed, that the second surface extends 2.0 – 10.0 mm towards the rear side, or that a rear angle of attack is smaller than the front angle of attack.  
Regarding the raised height, the second surface extension, and the relative angles of attack, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the front side raised height of Horst, the extension of the 

Regarding claims 10-11, Horst discloses the limitations of claim 1, as described above, and further discloses wherein the base plate channel has a front surface inclined at an angle relative to the surface connecting the front edge and the rear edge and wherein the base plate channel has a rear surface inclined substantially of the same angle with respect to the surface connecting the front edge and the rear edge (Fig 2, annotated, and as described in the above rejections), wherein the front edge is shaped with a nose  facing the rear edge (Fig 1, above)

Regarding claim 12, Horst discloses the limitations of claim 1, as described above, and further discloses wherein said channel has closed ends at the lateral sides of said base plate and wherein said base plate comprises also a third and a fourth horizontal flat surface extending from the end edges of the base plate channel to the respective short sides of the base plate so that a single flat surface formed by the first flat surface (portion of Fig 1 has been annotated and provided below, horizontal flat surface disposed around aperture, including extending from channel to short side of base plate, opposing end of base plate has corresponding structure), the second flat surface, the third flat surface and the fourth flat surface is formed around the whole perimeter of the base plate channel (Fig 1, above).


    PNG
    media_image5.png
    415
    561
    media_image5.png
    Greyscale


Regarding claim 13, Horst discloses the limitations of claim 1, as described above, and further discloses wherein at least one end of said channel comprises a hole or an aperture (annotated Fig 1, above).  

Regarding claim 14, Horst discloses the limitations of claim 1, as described above, and further discloses a first strip of velvet or the like (strip 8, [0016], Figs 1-3, above, thin and narrow, like a velvet strip) on said front inclined surface and a second strip of velvet or the like 8 on said flat rear surface.   

Regarding claim 15, Horst discloses the limitations of claim 15, as described above in the rejections of claims 1-14, and further discloses a suction head (floor suction nozzle [0002]) comprising a suction channel (suction pipe [0002]) and a covering body (nozzle body [0002]) connected to the base plate [0002].  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D KELLER/Primary Examiner, Art Unit 3723